               Case 4:18-cv-05999-JSW Document 50-1 Filed 08/01/19 Page 1 of 2



 1   SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)
 2   wdritsas@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, CA 94105-2930
     Telephone: (415) 397-2823
 4   Facsimile: (415) 397-8549

 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     Zaher Lopez (SBN 272293)
 7   zlopez@seyfarth.com
     601 South Figueroa Street, Suite 3300
 8   Los Angeles, California 90017
     Telephone: (213) 270-9600
 9   Facsimile: (213) 270-9601
10   SEYFARTH SHAW LLP
     Michael W. Kopp (SBN 206385)
11   mkopp@seyfarth.com
     400 Capitol Mall, Suite 2350
12   Sacramento, California 95814-4428
     Telephone: (916) 448-0159
13   Facsimile: (916) 558-4839

14   Attorneys for Defendants
     TESORO REFINING & MARKETING COMPANY
15   LLC, ANDEAVOR LLC (formerly Andeavor) and
     ANDEAVOR LOGISTICS LP
16
                                       UNITED STATES DISTRICT COURT
17
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
18
     DEREK L. MCGHEE, on behalf of himself and        Case No. 4:18-cv-05999-JSW
19   others similarly situated,
                                                      DECLARATION OF TIMOTHY M.
20
                         Plaintiffs,                  RUSCHE RE: DEFENDANTS’
                                                      ADMINISTRATIVE MOTION
21            v.
                                                      [Filed Concurrently with Defendants’
22   TESORO REFINING & MARKETING                      Administrative Motion; [Proposed] Order]
     COMPANY LLC, ANDEAVOR; ANDEAVOR
23   LOGISTICS LP; and DOES 1 to 100, inclusive,
24                       Defendants.
25

26

27

28


             DECLARATION OF TIMOTHY M. RUSCHE RE: DEFENDANTS’ ADMINISTRATIVE MOTION
     58361339v.1
               Case 4:18-cv-05999-JSW Document 50-1 Filed 08/01/19 Page 2 of 2



 1            I, Timothy M. Rusche, declare and state as follows:

 2            1.     I have personal knowledge of the facts contained in this declaration, and if called as a

 3   witness, I could and would testify as to their accuracy.

 4            2.     I am an attorney admitted to practice law in the State of California and before this Court,

 5   and I am a partner with the law firm of Seyfarth Shaw LLP. I am counsel of record for Defendants,

 6   Tesoro Refining & Marketing Company, LLC; Andeavor LLC (formerly Andeavor) and Tesoro

 7   Logistics GP, LLC (“Tesoro”), in the above-captioned lawsuit.

 8            3.     On July, 30, 2019, I reached out to counsel for Plaintiffs indicating that Tesoro intended

 9   to file a motion regarding related cases per Local Rule 3-12 and requested a response by July 31 as to
10   whether they would join in a stipulation. To date, I have not received a response. Accordingly, Tesoro

11   was required to file an administrative motion in order to promptly inform the Court about the issue

12   presented by the motion.

13            I declare under penalty of perjury that the foregoing is true and correct. Executed this 1st day of

14   August, 2019, at Los Angeles, California.

15
                                                            /s/ Timothy M. Rusche
16                                                          Timothy M. Rusche
17

18

19
20

21

22

23

24

25

26

27

28

                                                           2
             DECLARATION OF TIMOTHY M. RUSCHE RE: DEFENDANTS’ ADMINISTRATIVE MOTION
     58361339v.1
